Title: General Washington to James Warren, 23 May 1777
From: Washington, George
To: Warren, James


Morristown [New Jersey] May 23, 1777. Commends Massachusetts’ exertions, but states that still more effort is necessary. Lists reasons why the invasion of Massachusetts is unlikely. Discusses the necessity and advantages of a single, unified army as opposed to individual state forces. Entreats Massachusetts, therefore, not to raise local regiments. States that supernumerary regiments can remain in Massachusetts.
